                                         UY P4K MOt4TALVC
                                   UNhM)T'ATES DISTRICT COURT
                                     WESTERN DISTRICT OF TEXAS                        F
                                          El PASO DIVISION
                                                                              22II L'OY   23    9:
                                                                                                      58
                                                                 §
BRANDON CALLIER,                                                §                                 T

                                                                §
                                                                                    1TsT
                                      Plaintiff,                 §
                                                                 §
                     v.                                         §
                                                                §
SKYHIGH FUNDING, LLC a New York Limited §
Limited Liability Company, and ERIC     §
VIGDOROV                                §
                                                                §
                                                                                     ITIP)'
                                      Defendants.               §
                                                                §



                                  PLAINTIFF'S ORIGINAL COMPLAINT

                                                       PARTIES

1.   The Plaintiff is BRANDON CALLIER, a natural person, and was present in Texas for all

     calls, in this case in El Paso County.

2. Defendant SKYHIGH FUNDiNG, LLC is a New York Limited Liability Company and can

     be served via registered agent Blumbergexcelsior Corporate Services, Inc., 16 Court Street,

     1
         4th   Floor, Brooklyn, New York 11241.

3. Defendant ERIC VIGDOROV is a natural person, resident                   of New York, and an officer of

     SKY}IIGH FUNDiNG, LLC, and can be served at 706 Avenue U,                        Floor Rear, Brooklyn,

     New York 11223.

                                       JURISDICTION AND VENUE

4. Jurisdiction. This Court has federal-question subject matter jurisdiction over Plaintiffs

     TCPA claims pursuant to 28 U.S.C.             § 1331   because the TCPA is a federal statute. Mims v.

     Arrow Fin.      Servs.,   LLC, 565 U.S. 368, 372 (2012). This Court has supplemental subject
     matter jurisdiction over Plaintiff's claim arising under Texas Business and Commerce Code

     305.053   because that claim arises from the same nucleus of operative fact, i.e., Defendants'

     telemarketing robocalls to Plaintiff; adds little complexity to the case; and doesn't seek

     money damages, so it is unlikely to predominate over the TCPA claims.

5.   Personal Jurisdiction. This Court has general personal jurisdiction over the defendant

     because they have repeatedly placed calls to Texas residents, and derive revenue from Texas

     residents, and they sell goods and services to Texas residents, including the Plaintiff.

6. Venue. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(l)-(2) because a

     substantial part of the events giving rise to the claimsthe calls and sale of goods and

     services directed at Texas residents, including the Plaintiffoccurred in this District and

     because the Plaintiff resides in this District. Residing in the Western District of Texas when

     he received a substantial if not every single call from the Defendants that are the subject

     matter of this lawsuit.

7. This Court has venue over the defendants because the calls at issue were sent by or on behalf

     of the above named defendants to the Plaintiff, a Texas resident.

                          THE TELEPHONE CONSUMER PROTECTION

                                     ACT OF 1991, 47 U.S.C. § 227

8.   In 1991, Congress enacted the TCPA to restrict the use of sophisticated telemarketing

     equipment that could target millions of consumers en      masse.   Congress found that these calls

     were not only a nuisance and an invasion of privacy to consumers specifically but were also a

     threat to interstate commerce generally.   See S.   Rep. No. 102-178, at 2-3 (1991), as reprinted

     in 1991 U.S.C.C.A.N. 1968, 1969-71.

9. The TCPA makes it unlawful "to make any call (other than a           call   made for emergency
   purposes or made with the prior express consent of the called party) using an automatic

   telephone dialing system or an artificial or prerecorded voice ... to any telephone number

   assigned to a ... cellular telephone service." 47 U.S.C.         §   227(b)(l)(A)(iii).

10. The TCPA makes it unlawful "to initiate any telephone call to any residential telephone line

   using an artificial or prerecorded voice to deliver a message without the prior express consent

   of the called party, unless the call is initiated for emergency purposes, is made solely

   pursuant to the collection of a debt owed to or guaranteed by the United States, or is

   exempted by rule or order" of the Federal Communication Commission ("FCC"). 47 U.S.C.

   §   227(b)(1)(B).

11. The TCPA provides a private cause       of action to persons who receive calls in violation of §

   227(b). 47 U.S.C.   §   227(b)(3).

12. Separately, the TCPA bans making telemarketing calls without a do-not-call policy available

   upon demand. 47 U.S.C.       §   227(c); 47 C.F.R.   §   64.1200(d)(1).'

13. The TCPA provides a private cause        of action to persons who receive calls in violation of §

   227(c) or a regulation promulgated thereunder. 47 U.S.C.              §   227(c)(5).

14. According to fmdings     of the FCC, the agency vested by Congress with authority to issue

   regulations implementing the TCPA, automated or prerecorded telephone calls are a greater

   nuisance and invasion of privacy than live solicitation calls and can be costly and

   inconvenient.

15. The FCC also recognizes that "wireless customers are charged for incoming calls whether

   they pay in advance or after the minutes are used." In re Rules and Regulations

   Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC Rcd. 14014, 14115 ¶ 165 (2003).


'See  Code of Federal Regulations, Title 47, Parts 40 to 60, at 425 (2017)
(codifying a June 26, 2003 FCC order).
16. The FCC requires "prior express written consent" for all autodialed or prerecorded

   telemarketing robocalls to wireless numbers and residential lines. In particular: [A]

   consumer's written consent to receive telemarketing robocalls must be signed and be

    sufficient to show that the consumer: (1) received clear and conspicuous disclosure of the

   consequences of providing the requested consent, i.e., that the consumer will receive future

   calls that deliver prerecorded messages by or on behalf of a specific seller; and (2) having

   received this information, agrees unambiguously to receive such calls at a telephone number

   the consumer designates. In addition, the written agreement must be obtained without

   requiring, directly or indirectly, that the agreement be executed as a condition of purchasing

   any good or service.

17. In the Matter ofRules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

   27 FCC Rcd. 1830, 1844 ¶ 33 (2012) (footnote and internal quotation marks omitted). FCC

   regulations "generally establish that the party on whose behalf a solicitation is made bears

   ultimate responsibility for any violations." In the Matter of Rules and Regulations

   Implementing the Tel. Consumer Prot. Act of1991, 10 FCC Rcd. 12391, 12397 ¶ 13 (1995).

18. The FCC confirmed this principle in 2013, when it explained that "a seller   ... may be held

   vicariously liable under federal common law principles of agency for violations of either

   section 227(b) or section 227(c) that are committed by third-party telemarketers." In the

   Matter ofthe Joint Petition Filed by Dish Network, LLC, 28 FCC Red. 6574, 6574 ¶ 1

   (2013).

19. Under the TCPA, a text message is   a call. Satterfield v. Simon & Schuster, Inc., 569 F.3d

   946, 951   52 (9th Cir. 2009).
20. A corporate officer involved in the telemarketing at issue may be personally liable under the



                                                4
   TCPA. E.g., Jackson Five Star Catering, Inc.     v.   Beason, Case No. 10-10010, 2013 U.S. Dist.

   LEXIS 159985, at *10 (E.D. Mich. Nov. 8, 2013) ("[M]any courts have held that corporate

   actors can be individually liable for violating the TCPA where they had direct, personal

   participation in or personally authorized the conduct found to have violated the statute."

   (internal quotation marks omitted)); Maryland v. Universal Elections, 787 F. Supp. 2d 408,

   4'15   16 (D. Md. 2011)   ("If an individual acting on behalf of a corporation could avoid

   individual liability, the TCPA would lose much of its force.").

                         The Texas Business and Commerce Code 305.053

21. The Texas Business and Commerce code has an analogous portion that is related to the

   TCPA and was violated in this case.

22. The Plaintiff may seek damages under this Texas law for violations of 47 USC 227 or

   subchapter A and seek $500 in statutory damages or $1500 for willful or knowing damages.

                                    FACTUAL ALLEGATIONS

23. The Plaintiff has received at least six (6) calls over ten (10) days to his cell phone, 915-383-

   4604 without consent and not related to an emergency purpose, soliciting business funding

   products and services of Defendant Skyhigh Funding, LLC (Skyhigh).

24. The Plaintiff did not want or need business funding. However, in order to cease harassment

   from the anonymous robocallers, such as the defendants, Plaintiff told the representative he

   needed business funding for the sole purpose of identifying who was calling and/or the

   company who was responsible for calling.

25. On November 12, 2020 Plaintiff received a call from "Kevin" using spoofed caller ID 646-

   343-5616. "Kevin" asked the Plaintiff about his business income, debt, and credit score.

26. "Kevin" stated he wanted to get "his funding supervisor" on the line. Plaintiff was placed on
   hold for approximately two minutes before being connected to Defendant Vigdorov.

27. Defendant Vigdorov asked the Plaintiff questions about his income and then sent the Plaintiff

   an email from eric2iskyhighfunding.corn requesting bank statements, merchant card

    statements and a funding application.

28. The email and application indicated received from Defendant Vigdorov indicated the call

   was on behalf of Defendant SkyHigh Funding, LLC.

29. It was only after opening these loan applications did the Plaintiff discover the party

   responsible for the unsolicited automated calls using spoofed caller IDs was Defendant

   Skyhigh

30. Through information and belief Defendant SkyHigh employs a       3" party John Doe

   telemarketer to make unsolicited spoofed automated phone calls marketing business funding.

31. Plaintiff received multiple calls from a spoofed caller ID initiated using an automated

   telephone dialing system. The calls were on behalf of Defendant Skyhigh Funding. The calls

   generally had a delay of 5-10 seconds of dead air before an audible tone connected the

   Plaintiff to a representative, indicating the calls were initiated using an ATDS. The Plaintiff

   received at least six (6) calls in ten (10) days.

32. Each and every call was initiated using a spoofed caller ID, and each and every telemarketer

   the Plaintiff spoke with failed to properly identify themselves and the parties they were

   calling on behalf of.

33. Plaintiff received the following calls from the Defendants (Table A).
    Call Phone Number     IName on Caller ID    IDate                ITime
    646-343-5616           UNKNOWN NAME                  11/2/2020             9:25 AM
    646-343-5616           UNKNOWN NAME                  11/3/2020             9:10 AM
    646-343-5616           UNKNOWN NAME                  11/6/2020             9:04 AM
    646-343-5616           UNKNOWN NAME                  11/6/2020             1:44 PM
    646-343-5616           UNKNOWN NAME                 11/11/2020             9:06 AM
    646-343-5616           UNKNOWN NAME                 11/12/2020             9:04 AM


34. Each and every call was placed without the maintenance of an internal do-not-call policy.

    Each and every call failed to identify the telemarketers and parties they were calling on

    behalf of. Each and every call was placed without training their agents/employees on the use

    of an internal do-not-call policy.

35. Mr. Callier has a limited data plan. Incoming text messages chip away at his monthly

    allotment.

36. Mr. Callier has limited data storage capacity on his cellular telephone. Incoming

   telemarketing calls consumed part of this capacity.

37. No emergency necessitated the calls

38. Each call was sent by an ATDS.

39. None of the defendants ever sent Mr. Callier any do-not-call policy.

40. On information and belief, the defendant did not have a written do-not-call policy while it

   was sending Mr. Callier the unsolicited calls

41. On information and belief, the defendant did not train its agents who engaged in

   telemarketing on the existence and use of any do-not-call list.


                                 Vicarious Liability of the Sellers

42. These parties are vicariously liable under the theories of actual authority, apparent authority,

   and ratification, and as well as liable because any other result would impair the underlying


                                                 7
   purpose of the TCPA.

43. Defendant SkyHigh is the liable party as the direct beneficiary of the illegal telemarketing

   calls as they stood to gain the Plaintiff as a client and quoted the Plaintiff their services in

   obtaining business funding.

44. The application shows that the beneficial party who was gaining customers was Defendant

   SkyHigh.

45. Defendant Skylligh authorized John Doe telemarketer(s) to generate prospective customers.

   Defendant Skylligh hired John Doe to promote its products and services. Defendant

   SkyFligh's integration of robocalling into its sales process was so seamless that it appeared to

   an outside party like Plaintiff that John Doe was the telemarketing department of Defendant

   SkyHigh.



     THE SELLERS SHOULD BE HELD LIABLE TO UPHOLD THE DETERRENT

                            EFFECT AND PURPOSE OF THE TCPA

46. As the court ruled in Jackson v Caribbean Cruise Line, Inc., the defendant sellers should be

   held liable for their violations of the TCPA. Courts have looked at the purpose of the TCPA

   and found that not holding the sellers liable through vicarious liability would undermine the

   purpose of the TCPA.

47. Every entity in the application for "business funding" should be deemed a beneficiary of the

   calls and held liable for damages under the TCPA under vicarious liability. Sellers are in the

   best position to monitor and police third party telemarketer's compliance with the TCPA and

   to hold otherwise would leave consumers without an effective remedy for telemarketing

   intrusions.



                                                  E1
                  INJURY, HARM, DAMAGES, and ACTUAL DAMAGES

                                AS A RESULT OF THE CALLS

48. Defendant's calls harmed the Plaintiff by causing the very harm that Congress sought to

   preventa "nuisance and invasion of privacy."
49. Defendant's calls harmed the Plaintiff by trespassing upon and interfering with Plaintiff's

   rights and interests in Plaintiff's cellular telephone.

50. Defendant's calls harmed the Plaintiff by trespassing upon and interfering with Plaintiff's

   rights and interests in Plaintiff's cellular telephone line.

51. Defendant's calls harmed the Plaintiff by intruding upon Plaintiff's seclusion.

52. The Plaintiff has been harmed, injured, and damaged by the calls including, but not limited

   to: reduced device storage space, reduced data plan usage, invasion   of privacy, decreased cell

   phone battery life, more frequent charging of my cell phone, reduced enjoyment and usage of

   my cell phone, reduced battery usage, annoyance, frustration and anger.

                       The Plaintiff's cell phone is a residential number

53. The calls were to the Plaintiffs cellular phone 915-383-4604, which is the Plaintiffs

   personal cell phone that he uses for personal, family, and household use. The Plaintiff

   maintains no landline phones at his residence and has not done so for at least 10 years and

   primarily relies on cellular phones to communicate with friends and family. The Plaintiff also

   uses his cell phone for navigation purposes, sending and receiving emails, timing food when

   cooking, and sending and receiving text messages. The Plaintiff further has his cell phone

   registered in his personal name, pays the cell phone from his personal accounts, and the

   phone is not primarily used for any business purpose.
                   Violations of the Texas Business and Commerce Code 305.053

54. The actions    of the defendants violated the Texas Business and Commerce Code 305.053 by

   placing automated calls to a cell phone which violate 47 USC 227(b). The calls by the

   defendants violated Texas law by placing calls with a pre-recorded message to a cell phone

   which violate 47 USC 227(c)(5) and 47 USC 227(d) and 47 USC 227(d)(3) and 47 USC

   227(e).

55. The calls by the defendants violated Texas law by spoofmg the caller ID's per 47 USC

   227(e) which in turn violates the Texas statute.

                                   I.      FIRST CLAIM FOR RELIEF

        (Non-Emergency Robocalls to Cellular Telephones, 47 U.S.C. § 227(b)(i)(A))

                                        (Against All Defendants)

        1.        Mr. Callier realleges and incorporates by reference each and every allegation set

forth in the preceding paragraphs.

       2.         The foregoing acts and omissions of Defendants and/or their affiliates or agents

constitute multiple violations of the TCPA, 47 U.S.C. § 227(b)(l)(A), by making non-emergency

telemarketing robocalls to Mr. Callier's cellular telephone number without his prior express

written consent.

       3.         Mr. Callier is entitled to an award of at least $500 in damages for each such

violation. 47 U.S.C.   §   227(b)(3)(B).

       4.         Mr. Callier is entitled to an award of up to $1,500 in damages for each such

knowing or willful violation. 47 U.S.C. § 227(b)(3).




                                                  10
         5.        Mr. Callier also seeks a permanent injunction prohibiting Defendants and their

affiliates and agents from making non-emergency telemarketing robocalls to cellular telephone

numbers without the prior express written consent of the called party.


                                    II. SECOND CLAIM FOR RELIEF

              (Telemarketing Without Mandated Safeguards, 47 C.F.R. § 64.1200(d))

                                         (Against All Defendants)

         1.        Mr. Callier realleges and incorporates by reference each and every allegation set

forth in the preceding paragraphs.

         2.        The foregoing acts and omissions of Defendants and/or their affiliates or agents

constitute multiple violations of FCC regulations by making telemarketing solicitations despite

lacking:

                  a.        a written policy, available upon demand, for maintaining a do-not-call list,

in violation of 47 C.F.R.     § 64.1200(d)(l);2

                  b.        training for the individuals involved in the telemarketing on the existence

of and use of a do-not-call list, in violation of 47 C.F.R.    § 64.1200(d)(2);3   and,

                  c.        in the solicitations, the name of the individual caller and the name of the

person or entity on whose behalf the call is being made, in violation of 47 C.F.R.        §

64.1 200(d)(4).4

         3.        Mr. Callier is entitled to an award of at least $500 in damages for each such

violation. 47 U.S.C.    §   227(c)(5)(B).



2
        id. at 425 (codifying a June 26, 2003 FCC order).
    See id    at 425 (codifying a June 26, 2003 FCC order).
    See Id.   at 425   26 (codifying a June 26, 2003 FCC order).
                                                     11
        4.      Mr. Callier is entitled to an award of up to $1,500 in damages for each such

knowing or willful violation. 47 U.S.C.   §   227(c)(5).

        5.      Mr. Callier also seeks a permanent injunction prohibiting Defendants and their

affiliates and agents from making telemarketing solicitations until and unless they (1) implement

a do-not-call list and training thereon and (2) include the name of the individual caller and AFS's

name in the solicitations.

                                III. THIRD CLAIM FOR RELIEF:

                  Violations of The Texas Business and Commerce Code 305.053

        1.       Mr. Callier realleges and incorporates by reference each and every allegation set

forth in the preceding paragraphs.

        2.      The foregoing acts and omissions of Defendants and/or their affiliates or agents

constitute multiple violations of the Texas Business and Commerce Code 305.053, by making

non-emergency telemarketing robocalls to Mr. Callier's cellular telephone number without his

prior express written consent in violation of 47 USC 227 et seq. The Defendants violated 47

USC 227(d) and 47 USC 227(d)(3) and 47 USC 227(e) by using an ATDS that does not comply

with the technical and procedural standards under this subsection.

        3.      Mr. Callier is entitled to an award of at least $500 in damages for each such

violation. Texas Business and Commerce Code 305.053(b)

        4.      Mr. Callier is entitled to an award of up to $1,500 in damages for each such

knowing or willful violation. Texas Business and Commerce Code 305.053(c).


                                     IV. PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Brandon Callier prays for judgment against the defendants

jointly and severally as follows:

                                                   12
        A.     Leave to amend this Complaint to name additional DOESs as they are identified

and to conform to the evidence presented at trial;

       B.      A declaration that actions complained of herein by Defendants violate the TCPA

and Texas state law;

       C.      An injunction enjoining Defendants and their affiliates and agents from engaging

in the unlawful conduct set forth herein;

       D.      An award of $3000 per call in statutory damages arising from the TCPA

intentional violations jointly and severally against the corporation and individual for six (6) calls.

       E.      An award of $1,500 in statutory damages arising from violations of the Texas

Business and Commerce code 305.053

       F.      An award to Mr. Callier of damages, as allowed by law under the TCPA;

       G.      An award to Mr. Callier of interest, costs and attorneys' fees, as allowed by law

and equity

       H.      Such further relief as the Court deems necessary, just, and proper.


November 23, 2020




Brandon Callier
Pro-se
6336 Franldin Trail
El Paso, TX 79912
915-383-4604




                                                 13
